Citation Nr: 0422905	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 20, 2001, for 
a grant of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
December 1976; he died on April [redacted], 1988.  The appellant is 
his surviving spouse.  

This matter arises from an August 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The RO granted service 
connection for the cause of the veteran's death effective 
April [redacted], 2001.  The claimant then appealed the effective 
date of that grant.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

On August 12, 2002, the appellant had a video conference 
hearing before a Veterans Law Judge (VLJ).  That judge is no 
longer with the Board.  Pursuant to his authority under 
38 C.F.R. § 19.3(b) (2003), the Chairman of the Board 
assigned the case to another VLJ.  

On October 10, 2002, the Board held that the appellant was 
not entitled to dependency and indemnity compensation based 
upon the veteran's service-connected death from a date prior 
to April 20, 2001.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  By a decision dated January 6, 2004, the CAVC 
vacated the Board's October 10, 2002 decision, and remanded 
the matter for further action consistent with COVA's 
decision.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In its January 6, 2004, memorandum decision, COVA noted that 
the Board's October 10, 2002 decision had determined that a 
prior RO determination in June 1988 that denied the appellant 
entitlement to service connection for the cause of the 
veteran's death was final.  However, the appellant has argued 
that the notice furnished her in conjunction with the RO's 
June 1988 determination was inadequate.  

In its January 6, 2004, memorandum decision, the CAVC 
determined that the Board's October 10, 2002 decision had 
been rendered without compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law No. 
106-475, 114 Stat. 2096 (2000).  

Citing the case of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), COVA held that the record was devoid of evidence that 
VA had ever notified the appellant of who is responsible for 
obtaining the evidence necessary to substantiate her claim.  
Nor does the record contain any evidence indicating that VA 
complied with its duty to "request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 C.F.R. § 3.159(b) (2003); see also Charles v. 
Principi, 16 Vet. App. 370 (2002) (holding that the Board's 
failure to address adequately whether VA complied with its 
duties under the VCAA is remandable error pursuant to 
38 U.S.C. § 7104(a) and (d)(1)).  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (August 29, 2001).  

Accordingly, this case is REMANDED to the VBA AMC for further 
action as follows.

1.  The appellant has the right to submit 
additional evidence and arguments on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

